DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species C, Figure 3-2, claims 1-6, and 14-20 in the reply filed on May 21, 2021 is acknowledged.  The traversal is on the ground(s) that Applicant traverses the restriction requirement.  This is not found persuasive because Applicant has not stated any reasons for their traversal. Therefore, claims 7-13 are withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 21, 2019, and January 12, 2019 were considered by the examiner.


Drawings
The drawings are objected to because:
Figure 1 elements W, Y, and Z are not discussed with the rest of figure 1 in ¶¶ 0056-63.
Objection 1 applies to figures 3-1, 3-2, 3-3, 3-4, 3-5. It appears that these elements are not discussed until ¶ 0071. Applicant needs to references the missing elements when they are first discussed not at the end of the discussion.
In figure 3-2, Applicant uses element “X” to describe three (3) different surfaces. Applicant needs to use different element labels per surface. This can be accomplished with a sub-number such as Xa, Xb, Xc.
Objection 3 applies to figures 3-3, 3-4
The following figures need to be replaced because there is a discoloration in the shading of elements 04 and 05: 3-5, 3-6. The difference in shading makes it appear that there is a missing element label.
Element “0” in figure 209 is not discussed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 14-19 fail to further limit the subject matter from the claims with which they depend on. This is because all Applicant has done is change the preamble of the claim from “a thin film transistor” to “an array substrate” or a “display device”, or a “display panel”. Applicant has added no new structural limitations of the claim, and the preamble is not necessary to give life or meaning to the claim. Therefore, the preamble does not limit the claim. For the above reasons claims 14-19 are rejected for failing to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim et al. (US 2013/0043475 A1) (“Kim”).
Regarding claim 1, Kim teaches at least in figure 9:
	a gate pattern (G10), 
a gate insulating layer (GI10), 
an active layer pattern (C10), a source pattern (S10) and a drain pattern (D10) that are sequentially stacked (they are stacked in a substantially similar manner as Applicant’s figure 3-2 elements 041 and 051), 
wherein at least one of a surface of the source pattern (S10) facing the gate insulating layer (GI10), 
a surface of the drain pattern (D10) facing the gate insulating layer (GI10), and 
a surface of the gate pattern (G10) facing the gate insulating layer (GI10) is a target surface (LB30’), and
the target surface (LB30’) is capable of diffusely reflecting lights entering the target surface (This is shown in figure ), so as to prevent part of the lights from entering the active layer pattern (¶ 0069).
	Regarding claim 2, Kim teaches at least in figure 9:
wherein the source pattern (S10) comprises a first target pattern (LB10) provided on a side of the gate insulating layer (GI10) away from the gate pattern (G10), and 
a first electrode main (S10) pattern provided on a side of the first target pattern (LB10) away from the gate pattern (G10); 
the drain pattern (D10) comprises a second target pattern (LB20) provided on a side of the gate insulating layer (GI10) away from the gate pattern (G10), and 
a second electrode main pattern (D10) provided on a side of the second target pattern (LB20) away from the gate pattern (G10); 
a surface of the first target pattern facing the gate insulating layer and a surface of the second target pattern facing the gate insulating layer are both the target surfaces (LB10 and LB20 are both target surfaces), and 
the first electrode main pattern and the second electrode main pattern are connected with the active layer pattern respectively (S10 and D10 are connected with C10).
	Regarding claims 4, and 20, Kim teaches at least in figure 9:
	Examiner notes that claim 4 is very close to being a 35 USC § 112(d) as it contain very little subject matter that would make it patentably distinct from claim 1.
wherein the gate pattern (G10) comprises a third electrode main pattern (G10), and a third target pattern (LB30’) provided on a side of the third electrode main pattern (G10), 
the gate insulating layer (GI10) is provided on a side of the third target pattern (LB30’) away from the third electrode main pattern (G10), and 
a surface of the third target pattern away from the third electrode main pattern is the target surface (LB30’).
	Regarding claims 5-6, Kim teaches at least in figure 9:
	Claims 5-6 capture subject matter contained in claims 1-2, and 4. Therefore, claims 5-6 are rejected for the same reasons given in claims 1-2, and 4.
Regarding claims 14-19,
	Because Applicant has only changed the preamble of the claim, and because they have added no new structural limitations to the claim Kim teaches these limitations because Kim teaches the body of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Yamazaki (2016/0161121 A1) (“Yamazaki”).
Regarding claim 3, Kim teaches at least in figure 9:
	wherein a material of the active layer pattern is an oxide semiconductor (¶ 0043-44, where an oxide semiconductor can be used). 

Kim does not teach:
a material of the first target pattern and a material of the second target pattern are reduced oxide semiconductors; 
the first target pattern and the second target pattern respectively surround two ends of the active layer pattern, and are not connected with the active layer pattern.

Yamazaki teaches at least in figures 3D, and 9C-9D:
wherein a material of the active layer (405) pattern is an oxide semiconductor (¶¶ 0026, 0222, where the active layer can be an oxide semiconductor), and 
a material of the first target pattern (410a)  and a material of the second target pattern (410b) are reduced oxide semiconductors (according to Applicant’s ¶ 0096 a reduced oxide 
the first target pattern and the second target pattern respectively (210a-210b) surround two ends of the active layer pattern (405), and are not connected with the active layer pattern 410a-b are not directed connected to 405).
It would have been obvious to one of ordinary skill in the art to form the channel region of Kim to be the channel region of Yamazaki because Yamazaki teaches that by doing so one can suppress or prevent the short-channel effect in miniaturizing the device and the channel. ¶ 0020-23. Thus, one can make the entire device smaller without encountering this effect. 
Examiner has included a drawing of what the combination of references would look like below.

    PNG
    media_image1.png
    495
    695
    media_image1.png
    Greyscale

Claims 1-6, and 14-20 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, in view of Kim.
Regarding claims 1-6, and 14-20, Yamazaki teaches at least in figures 3D, and 9C-9D:
All of the limitations of claim 1 except for the surface of the gate insulting layer being the target surface.
Yamazaki teaches that the surface of the drain patter, and the surface of the source pattern are target surfaces as defined. The reason for this is because Yamazaki 410a and 410b are formed of the same material described by Applicant. Since they are formed of the same material they must have the same characteristics.
According to Applicant’s specification at ¶ 0096 the source and drain target surfaces are formed by doping a portion of the oxide semiconductor with either oxygen or hydrogen. 
Yamazaki teaches in ¶ 0029 that 410a and 410b are portions of the oxide semiconductor in which hydrogen has been added.
Since they are both formed of the same material, hydrogen doped oxide semiconductor, they must both have the same property of being capable of diffusing reflected light. This is because under MPEP 2112, something old does not become patentable upon the discovery of a new property. This is because "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347 (Fed. Cir. 1999).
Further, one of ordinary skill in the art would add the light blocking layer LB30’ of Kim to the device of Yamazaki in order to prevent light from entering the channel of the device of Yamazaki and altering the characteristics of the device of Yamazaki. Kim ¶ 0006.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822